Citation Nr: 1426094	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-14 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for hypertension.



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from June 1978 to May 1981 and had subsequent National Guard service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  In July 2013, this matter was remanded for additional development.



FINDING OF FACT

Hypertension was not manifested in service or in the first postservice year, and the Veteran's current hypertension is not shown to be related to his service.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A December 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

With the exception of the Veteran's November 1977 service entrance examination report, his service treatment records (STRs) were determined to be unavailable.  See April 2010 formal finding.  Therefore, VA has a heightened duty to assist him in developing evidence to substantiate his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Accordingly, his service personnel records and postservice treatment records were secured.  He was afforded opportunity to provide testimony before the Board.  In July 2013, the Board noted that there appeared to be outstanding private treatment records including those showing when hypertension was first diagnosed and treated.  That same month, the AOJ sent the Veteran a letter asking him to identify (and complete authorizations for records of) all providers of treatment he received for hypertension since his discharge from active duty in 1981.  He was specifically requested to identify the provider when the initial diagnosis of hypertension was made.  He subsequently submitted authorizations for records from 2 private providers; however, such authorizations were for recent records (and not for records of initial diagnosis and early treatment).  Updated records identified were obtained with the exception of those from Dr. W.T.  Two attempts were made to obtain such records, but there was no response.  The Veteran was so notified, and advised that it is ultimately his responsibility to ensure such records are received.  He did not respond.  Accordingly, the Board finds further development for such records would be futile.  

The RO did not arrange for a VA examination or secure a medical opinion with respect to this claim.  The Board has considered whether an examination is necessary.  Absent any competent (medical) evidence even suggesting that the Veteran's hypertension may be associated with his service, an examination to secure a medical nexus opinion is not necessary (even in light of the heightened duty to assist), as even the low threshold standard for when an examination or opinion is necessary endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (including hypertension), may be service connected on a presumptive basis if manifested to a compensable degree within a prescribed period (one year for hypertension) following discharge from service.  38 U.S.C.A.               §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be medical evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim. 

A November 2001 initial VA treatment record notes that the Veteran had hypertension for which he took medication.  2001 through 2013 VA treatment records note treatment for hypertension.

2004 to 2013 private treatment records show treatment for hypertension that was considered stable.  A May 2013 EKG was interpreted as normal.  

It is not in dispute that the Veteran now has hypertension; such disease has been diagnosed and treated since, at least, 2001.  However, hypertension is not shown to have been manifested in service or in the Veteran's first postservice year.  Hence, service connection for such disease on the basis that it became manifest in service and has persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

What remains for consideration is whether or not the Veteran's hypertension may somehow otherwise be related to his service.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the etiology of an insidious disease such as hypertension, to include whether it may be related to service that ended approximately 20 years prior to the earliest documentation of a diagnosis of the disease is a medical question, and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence that supports his theory that his hypertension is related to his service.  Consequently, his opinion in this matter is not competent evidence.  

There is no competent evidence that shows or suggests that the Veteran's hypertension may be related to his service.  Without any competent evidence of a nexus between the Veteran's hypertension and his service, the preponderance of the evidence is against his claim of service connection for hypertension.  Therefore, the appeal in this matter must be denied.


ORDER

Service connection for hypertension is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


